             Case 1:18-cv-07128-KPF Document 29 Filed 11/05/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------x

 SECURITIES AND EXCHANGE COMMISSION,
                                                                             NOTICE OF MOTION
                               Plaintiff,
                                                                             ECF Case
                       - against -
                                                                             No. 18 Civ. 7128 (KPF)
 CHRISTOPHER COLLINS,
 CAMERON COLLINS, and
 STEPHEN ZARSKY,

                               Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

          PLEASE TAKE NOTICE that upon the Complaint in the above-captioned action; the

Indictment in criminal case United States v. Christopher Collins, et al., 18 Cr. 567 (VSB); and

the accompanying memorandum of law, the United States of America, by its attorney Geoffrey

S. Berman, United States Attorney for the Southern District of New York, will move this Court

for an order (1) permitting the United States to intervene in the above-captioned case, pursuant to

Federal Rule of Civil Procedure 24; and (2) staying all discovery in this case, with the exception

of certain party document discovery pursuant to the attached proposed order, until the conclusion

of the parallel criminal case United States v. Christopher Collins, et al., 18 Cr. 567 (VSB), which




                                                                 1
          Case 1:18-cv-07128-KPF Document 29 Filed 11/05/18 Page 2 of 2



is scheduled for trial on February 3, 2020, as well as for such other relief as the Court deems just

and proper.

Dated: New York, New York
       November 5, 2018

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                      By:        /s/
                                              DAMIAN WILLIAMS
                                              SCOTT HARTMAN
                                              MAX NICHOLAS
                                              Assistant United States Attorneys
                                              One Saint Andrew’s Plaza
                                              New York, New York 10007
                                              Telephone: (212) 637-2298/2357/1565
                                              Facsimile: (212) 637-2452




                                                 2
